The relators are of the colored race. They reside in Trenton. Their children are pupils in the Trenton *Page 154 
public schools. At the end of the school year of 1943 both children were graduated from the elementary school in their school district and were promoted to the junior high school grade. The policy of the respondent is and has been for a number of years to send all children of the colored race irrespective of the place of residence in the city to a central junior high school to which only colored children are admitted. It is called the Lincoln School. The white children are sent to other schools within the district of their residence. It is only in this one school in the city where the colored children are segregated from the other children. Were they not colored, the school to which the relators' children would be assigned is nearer to their homes than is the Lincoln School. All junior high schools of the city seem to have equal academic standing.
The sole question presented is the legal right of the respondent to refuse these children admission in the school nearest their residences. The only reason the admission sought is denied them is because of their race. We think it clear that the children are unlawfully discriminated against. It is unlawful for Boards of Education to exclude children from any public school on the ground that they are of the negro race. R.S. 18:14-2;Pierce v. Union District School Trustees, 46 N.J.L. 76;affirmed, 47 Id. 348; Raison v. Board of Education ofBerkeley, 103 Id. 547; Patterson v. Board of Education ofTrenton, 11 N.J. Mis. R. 179; affirmed, 112 N.J.L. 99.
The writ will be allowed. *Page 155